141 N.J. Super. 563 (1976)
359 A.2d 501
ANTHONY BARRES, PLAINTIFF-APPELLANT,
v.
HOLT, RINEHART & WINSTON, INC., A CORPORATION OF THE STATE OF NEW YORK, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued May 18, 1976.
Decided June 3, 1976.
*564 Before Judges LYNCH, LARNER and HORN.
Mr. Barry H. Evenchick argued the cause for plaintiff-appellant (Messrs. Walder, Steiner, Sondak & Evenchick, attorneys).
Mrs. Jane M. Langseth argued the cause for defendant-respondent (Messrs. Pitney, Hardin & Kipp, attorneys; Mr. Clyde A. Szuch and Mr. Armen Shahinian, on the brief).
PER CURIAM:
We have examined the competing policy arguments relating to the application of the statute of limitations in libel actions and agree with the trial judge that the single publication rule should be adopted as the law of this State. The judgment for defendant is therefore affirmed substantially for the reasons expressed in the opinion of Judge Dwyer, reported at 131 N.J. Super. 371 (Law Div. 1974).